DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure statement (IDS) filed 5/18/2018 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “high Tg monoethylenically unsaturated monomers having a Tg of more than 90°C after polymer formation.”  It is not clear if the term “high Tg” refers to “a Tg of more than 90°C” or if there is another value needed to meet the limitation of “high Tg” as the claim recites that the 90°C value is “after polymer formation” rather than Tg monoethylenically unsaturated monomers inherently possess (i.e high Tg monoethylenically unsaturated monomers, wherein the monomers have a Tg of more than 90°C).  Further, it is also unclear if the claim is requiring that the “one or more polymers” required by the claim as component (b) are required to have Tg  of more than 90°C as the claim recites that said Tg  is “after polymer formation”.  For purposes of examination the claim will be interpreted as the species recited by claim 5 meeting the requirement of the claimed “high Tg”.
Claims 1 and 3 recite “polymerized units derived from”. The term “derived” is a relative term that are not defined by the instant specification.  Neither the claims nor the instant specification provide limitation or meaningful guidance concerning the nature, extent, direction, or endpoint of the claimed derivatization.  Thus, a person or ordinary skill in the art would not be reasonably apprised of the metes and bounds of the instant claims.
Claims 2 and 4-9 are rejected for depending on an inherent base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zeng et al. (WO 2014/204937).
Regarding claim 1, Zeng et al. discloses personal care compositions comprising a polyacrylate oil gel (see abstract).  Zeng et al. discloses that the composition includes at least one cosmetically acceptable hydrophobic ester oil (i.e. component (a) ) and one or more polymers comprising: (i) a first polymerized unit, comprising: (1) 75% to 35% by weight, based on the weight of said polymerized unit, one or more (meth)acrylate monomers selected from at least one of C1-C4 (meth)acrylate, (meth)acrylic acid, styrene, or substituted styrene (i.e. component (b)(i)), and (2) 25% to 65% by weight, based on the weight of said polymerized unit, one or more hydrophobic monomers, including hydrophobically substituted (meth)acrylate monomers, with alkyl chain length from C6 to C22 (i.e. component (b)(i), see abstract).
Regarding claim 2, Zeng et al. discloses ethylhexyl methacrylate and butyl methacrylate (see page 3).
Regarding claim 3, Zeng et al. discloses 75-35% by weight of a first polymer which can be selected from a group which includes butyl methacrylate.  The number of species is small and thus easily envisioned (see page 3). 

Regarding claim 6, Zeng et al. discloses a crosslinker (see abstract).  Zeng et al. discloses the amount of polymerized crosslinker residue in the polymer is at least 0.01% and no more than 0.3%.
Regarding claim 7, Zeng et al. discloses especially preferred crosslinkers include allyl methacrylate (ALMA) (see page 4).  The number of species recited is small and thus easily envisioned. Zeng et al. additionally discloses an example which utilizes allyl methacrylate (see page 6).
Regarding claim 8, Zeng et al. discloses the cosmetically acceptable hydrophobic ester oil is caprylic/capric triglyceride (i.e. an aliphatic C8-C24 alkyl triglyceride, see page 2).
Regarding claim 9, Zeng et al. discloses an example with a particle size of 103nm (see page 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (WO 2014/204937).
The teachings of Zeng et al. have been set forth above.  Additionally it is noted that Zeng et al. teaches that the cosmetically acceptable hydrophobic ester oil is caprylic/capric triglyceride (i.e. an aliphatic C8-C24 alkyl triglyceride, see page 2). Zeng et al. teaches that the polymer in the composition is 75-35% by weight of a first polymer which can be selected from a group which includes butyl methacrylate and 25% to 65% by weight of a second polymer which can be selected from a group which includes Tg") are typically used to lower the tackiness of polymer film properties, however, Zeng et al. also teaches high Tg polymers have the drawback that they form films that are extremely hard and brittle (see page 4).
Zeng et al. does not teach 80-90% by weight of butyl methacrylate and 10-20% by weight of ethylhexyl methacrylate.
However, regarding claim 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 80% by weight of butyl methacrylate and 30% by weight of ethylhexyl methacrylate as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect a polymer with 75% of butyl methacrylate and 25% of ethylhexyl methacrylate to have the same properties of one with 80% by weight of butyl methacrylate and 30% by weight of ethylhexyl methacrylate.  Further, The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Alternatively, one skilled in the art would be motivated to manipulate the amount by routine experimentation, in order to optimize the Tg") are typically used to lower the tackiness of polymer film properties and that high Tg polymers have the drawback that they form films that are extremely hard and brittle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of copending Application No. 16/088578 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/088578 is drawn to a personal care composition comprising a polyacrylate oil gel comprising (a)    one or more aliphatic C8-C24 alkyl triglycerides (i.e. a hydrophobic ester oil); (b) polymerized units derived from (i)  40 to 50 weight %. based on the total weight of the polymer, of butyl methacrylate,


(iii)    0.1 to 2 weight %. based on the total weight of the polymer, of (meth)acrylic acid monomer, and
(iv)    0 to 2 weight %. based on the total weight of the polvmer of a crosslinker
(c)    a dermatologically acceptable carrier,
wherein the polymers have an average particle size of from 105 to 140 nm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,789,033. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,789,033 is drawn to A personal care composition comprising a polyacrylate oil gel, comprising:
(a) at least one cosmetically acceptable hydrophobic ester oil, wherein the cosmetically acceptable hydrophobic ester oil is caprylic/capric triglyceride, and
(b) one or more multistage polymers comprising:
(i) a first stage polymerized unit, comprising:
(1) 75% to 35% by weight, based on the weight of said first stage polymerized unit, one or more (meth)acrylate monomers selected from the group consisting of one of C1-C4 (meth)acrylate, (meth)acrylic acid, styrene, substituted styrene, and combinations thereof, and (2) 25% to 65% by weight, based on the weight of said first 
(1) 10-99% by weight, based on the weight of said second stage polymerized unit, one or more monomers selected from the group consisting of methyl methacrylate, tert-butyl methacrylate, styrene, isoboryl methacrylate, and combinations thereof,
(2) 1-10% by weight, based on the weight of said second stage polymerized unit, one or more (meth)acrylate monomers containing acid functional group, and
(iii) optionally, a crosslinker,
wherein the one or more multistage polymers are prepared by emulsion polymerization.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611